Citation Nr: 1335017	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in May 2013.  At that time, he did not report for that hearing and provided no explanation of why he did not report.  In June 2013, however, he sent a letter to the RO explaining that he had been staying at an address different from the one that the notice of the hearing was sent to and did not receive the notice until after the date on which the hearing was scheduled.  He therefore requested that the hearing be rescheduled.  In October 2013, the undersigned Veterans Law Judge granted the Veteran's motion to reschedule his hearing.  A remand is thus required for the scheduling of a new hearing.  38 C.F.R. § 20.704 (2013).  

Given that the Veteran, in his June 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), requested a video conference hearing initially, the Board requests that the RO clarify on remand whether he would prefer a Travel Board or video conference hearing.

Accordingly, the case is REMANDED for the following action:

After clarification is made of whether the Veteran seeks a Travel Board or videoconference hearing, he must be scheduled for a hearing of his choosing at the RO at the earliest feasible date.  He must be provided with timely notice of this hearing.  

Then, if in order, this case must be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

